DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 Election/Restrictions
Claim 1 is allowable. Claims 20-21, 25, 27, 32-33, 37 and 41, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group 1 and Groups 2 and 3, as set forth in the Office action mailed on 2/18/2021, is hereby withdrawn and claims 20-21, 25, 27, 32-33, 37 and 41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4, 7-9, 11, 13, 15, 19-21, 25, 27, 32-33, 37, 41 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…moulding a cover…in a mould tool having a textured surface to form a cover having a textured outer surface corresponding to the textured surface of the mould tool, and a generally smoother inner surface; 
applying a coating having reflective components to the inner surface, wherein the coating having reflective components is transparent or translucent and comprises reflective components dispersed within a transparent or translucent coating,…
…applying a further coating to the inner surface, wherein the further coating is opaque.”
The closest prior art of record, Okada (JP 2016022615 A), discloses a method of making an equipment cover, comprising: moulding a cover from a transparent or translucent polymer (transparent layer 8a; paragraphs 0011, 0028) to form a cover having a textured outer surface and a generally smoother inner surface (uneven pattern layer 8b and side of layer 8a covered by metallic luster layer 8c in Figures 8a-e); applying a coating having reflective components to the inner surface (metallic luster layer 8c), and after applying the coating having reflective components to the inner surface, applying a further coating to the inner surface (metallic glossy sheet 7; paragraph 0026), wherein the further coating is opaque (paragraph 0054, references as colored sheet).  Okada does not disclose the coating having reflective components comprises reflective components dispersed within a transparent or translucent coating, and wherein the reflective components comprise at least one of: metallic components; and mica powder, flakes or scrap.
Another prior art, Nakayama (US 5,338,646 A), was referenced for disclosing an anti-reflective coating, comprising reflective components dispersed within a transparent or translucent coating (col. 3, line 19 – col. 4, line 17).  Furthermore, the reflective components comprise metallic components (col. 3, line 19 – col. 4, line 17) and are beneficial as said components are lower in cost than the components disclosed by Okada.
Applicant argues, see Pages 7-10, the prior art fails to teach or suggest the mould tool having a textured surface to form a cover having the textured outer surface corresponding to the textured surface of the mould tool.  Specifically, Applicant asserts the instant invention as presently claimed required the texture outer surface of the cover is formed with the rest of the cover by the mould process whereas Okada discloses the textured outer surface is formed separately from the mould; Examiner agrees.  While Okada discloses an uneven pattern is formed (paragraph 0033), said pattern via screen printing (Figure 8C, paragraphs 0033, 0047).
As disclosed by the current invention, providing a textured surface via the moulding process allows the reflective components to pass through the subsequent opaque layers to the outer surface of the cover while also being shielded from wear (pages 01-02 of the instant Specification).
	Applicant further argues, Okada fails to teach or suggest the coating comprising the reflective components is transparent or translucent, wherein the reflective components (e.g. metallic components and/or mica powder, flakes or scrap) are dispersed in the transparent or translucent coating.  In so much as the eflective component relied on in the previous office action is a layer of aluminum, Examiner agrees.  As discussed in paragraph 0032, Okada discloses the aluminum is coated on the transparent layer (8a), hence, the metallic luster layer is formed thereon the transparent layer and not dispersed with the transparent layer as required in the current application.  Likewise, said layer is formed via screen printing and not during the moulding process as discussed earlier.
Claims 2, 4, 7-9, 11, 13, 15, 19 and 45 are allowable at least for depending on claim 1.  
Claim 20 is allowable for requiring all the limitations of allowable claim 1; specifically, moulding the transparent or translucent polymer in a mould tool having a textured surface corresponding to the textured outer surface of the cover…a further coating over the coating containing the rejective components, wherein the further coating is opaque.
Claims 21, 25, 27, 32-33, 37 and 41 are allowable at least for depending on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/12/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715